533



        OFFICE   OF THE    ATTORNEY     GENERAL   OF TEXAS
                               AUSTIN




Honorable Wayne Leieure
county Auditor
Clap County
Henrietta,  Texas
Dear Sir:

                                                    snakeadvanoe.
                                                     Tax Ataeereor
                                                                 -
                                                    ir deputy rrom
                                                  und of Clay Oouaty,


or thle department
followa:




                              Aseeaaor-Oolleatorsol-
                             o be paid baok to the
                             st aoney oolleotsd in
                          re his fees or orriae.w
          Artlole 3937, Vernonfa AnnotatCd Clvfl Statutea, in
part, provides:             ; ','i~
          *Eaoh Aaeeesor of"bhres shall reaeive the
     following oompensationior hia rerviaeawhloh
     shall be estImeted on the total value of the
     property assessed a8 follows: For aaeeaeing
     the Ytete and County Taras on ali tums for the
     firat Two BlillionDollars ($2,000,000.00)
                                                                   600


HoAorabla Wayne LetaUre, page 2


     or le86, five (5) oenta for laoh One Hundred Dol-
    lars ($100.00)0r property emseased. On all atma
    in exoeaa of Two Million Dollars ($2,000,000.00)
    and less, than Five Million Dollmra (~5,000,000.00),
    two and one-half (23) oentr on each One Hundred
    Dcllere (*lOO.OO),end on all UUBIBin 8x0888 or
    Five Million Uollars ($5,,000,000.00),  two and one-
    fourth (24) oentr on eeoh One &ndrsd Dallera
    ($lOO.OO),provided, that in aountlee in whlah the
    POptiatiOA does AOt exceed tWelV8 thouarmd, five
    hundred (~2,500).~r~ohabitaAts,the Asoesaor shall
    receive on all siB'.for the first Four ~~llllon
    D0llar8 ($4,OOO:W~ibO), the aurn0r five (5)
    oents ror cash One Eundred Dollspa ($lOO.OO),and
    OA all aum8 sbova auoh amount the fee shall ba fia
    above stated, one-hair of the above oompensatlon
    shall be paid by ths %ate and one-hair by thr
    County; for aseesalng the taxes on all dralnage
    dietriots,road dintriots, or other politloal aub-
    divisiona of the OOUAty, the Asseaeor shall be
    paid three-fifths,ofova 0aAt for eaah One Eundred
    Doliars ($100.00)of the aeaessed value of sucih
    blatriots or 8ubdivisiona.
          lt
           . . . The ConxmlsaloAer8Court oh811 allow
    the Assessor  or taxes such suma or money to be
    gald monthly from the Oountg Treaeuryaa may be
    Asoaaeary to pay for olerloel work, taking asaeaa-
    aentr  a@ making out the tax rolls of the Ootmtr,
    but auoh sumr ao allowed to be deduoted from the
    amount allowed to the Assessor as oompexu5atlon  up-
    on the completionof said Tax roll6 provided the
    amount ellowed the Asaeeeor by the Oomtleslonere
    Court shall not exaeed the oompensationthat may
    be due by the oounty to him for a8eessing.
         n. . .

         “S80. 2.  It ie not the purpose of thie Aot
    to ohenge the salary of Tax Assessors as now fixed
    by law.'
         Artiole 7181a, Vernon's AAAOtated                  pro-
                                             Civil C?tatuter,
vides:
         Y?ereafter,whenever the words ‘Aasessor,f
    *As6esaor of Taxes," IColleotor,* 'Collsotorof
    Taxes," or 'Tex Colleotor" are used, either in
    Art101as 7181 to 7359, iAO1U4iVa, or Title 122
    or the 1925 Revised Civil Statute8 or Texas,
                                                                  601


Honorable Wayne kfeure, pege 3


         lnoludlng all amendments thereto, as well ae
         the Revised Code of 1925, lnoludlng all amend-
       - ment, being known a4 the 1925 Revlaed Civil
         Statutes   of Texas, 6ame shall be applloableto
         and mean the ohe office or offiaer or Aaseesar
         and Collector of Tex44,   and shall be so OOA-
         etrued a8 to aooomplleh the objeot and intent
         SAd   oarry out the purpose 0r ~otlone 14 and
         16 of Artlole 8, of the Texas Constitution,as
         the 4ame was amended on Wovember 0, 1932. Acts
         1933, 43rd Leg., p. 598, oh. 197, 85.”
          The population of Clay County 14 leas than 20,000
inhabitantsaooordlng to the last federal oeneue. It is ap-
parent from the roregolng faot and your letter of request,
thereforr,that the Tax Aeeeeeor-Colleotorof Clay County
18 oompenaatedOA a fee basis.
            The only authority we are able to find euthorlrirrg
the Commieaionew Court to make advancementsto the T4z Aaeeesor-
Colleotor of Clay County as aompeneatf.on    is sontelned in the
above-quotedstatute. Thlo statute expressly requires the
OoaaPlesloners   Court to allow euoh offleer ruoh sums of money,
paid monthly from the County Treasury,     aa may be neoeeeacy "to
pay for olerloslwork, taking assesfmenteand m4king out the
tax rolls    of the oounty.*
            It will be seen, therefore, that such sums authm-
ire4 to be allowed as advanoemenf are measured l  trlotly by
the offlaer' 8 dutlee in oouneotlon rith hla work as Aeaeeaor,
lnoluding the neoeesar olerioal work, taking,aese8ementeand
making out the tex rol1a.of the oounty and may not exa4ed the
amounts whioh may be due him by the oounty for a4seaelng under
the herein-quotedprovislone of Artiole 3937.
          Since the GommlsaionersCourt $4 unauthorizedto
allow the Tax Assessor-Collectora dlrrerant OOmpeB46tiOB from
that fixed by Artiale 3937 eupra, we think it advlrableto
point out that any exoess of the enount authordeed by the
statute wculd be void and not eolleotlblefrom the ruretles
           tfloer's bond. steusorr ~4. Liberty  Count
           8 Jeff Devls County vs. Ikvle, 192 8. 1. 2ii i$‘$o”b;,“(;a
               County, 106 S. W. (2d) 768.
                                                                   -



                                                             602


Bonorablo


            Oatmgorloallyanmwrlng your requart, therorore,
it 18 the opinion ot this dapertment that the Commlsslonsrr
court my allow to the Tax Ammsor-Collector or Olay County
only suoh BWJ or money, to be paid monthly from the County
Trea8ury. a8 may be nroeaaary to pay for olerioel work, tak-
lng arsarementsand making out the tax rolls of the county.
Suah allovmnoe being an advanoement, ahall not aroerd the
oompensationen mey bo due him under Artlols 3937, Voraoa*a
Annotatad Civil.Statutes, ior sa8asslng and ia to bo daduotod
thrrsrrom upon the oompletion or said tax rolla by the orfioer.

                                     Your8 rarg truly
                                 ATTOBWEY         O? TjUAS